internal_revenue_service national_office technical_advice_memorandum march tam-151556-03 cc fip b04 number release date third party contact none index uil no case-mis no --------------------------------------------------- --------------------------------------------------- ----------------------------- ---------------------------------- ------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ------------------------------ ---------------------------------------------- ----------------------------------- ---------------- -------------- -------------------------- ---------------------------------------------------------------------------- -------------- company -------------------------------------------------------------------------------------------------------------- state holding x year year year --------------------------------------------- ------------------------------ ------- ------- ------- tam-151556-03 y z a b c d e f g h i j k l -------------------------- ----------------------------------------------------- ------- -------- ------- ------- -------- -------- -------- -------- -------- -------- -------- -------- issue whether for the years involved company’s statutory_reserves for deferred variable_annuity contracts were computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest for purposes of the definition of life_insurance_reserves under sec_816 of the internal_revenue_code conclusion s company’s statutory_reserves for deferred variable_annuity contracts to the extent of the reserves required by the commissioners annuity reserve_valuation tam-151556-03 method carvm were amounts computed or estimated on the basis of recognized mortality and morbidity tables and assumed rates of interest and therefore qualified as life_insurance_reserves under sec_816 facts company offers a broad range of insurance products including fixed and company began selling a type of variable_annuity contract in year as its during the years involved more than percent of company’s total_reserves for company is a stock life and health insurance_company organized under the laws of state company is a wholly owned subsidiary of holding and joins with holding in filing a life-nonlife consolidated_return under sec_1504 company’s ultimate parent is x a foreign_corporation which operates insurance businesses in several countries around the world company is x’s principal operating subsidiary within the united_states variable life_insurance and annuities group_life_insurance long term care insurance accident_and_health_insurance and life and accident and health reinsurance purposes of sec_816 consisted of statutory_reserves held in a separate_account in connection with deferred variable_annuity contracts sale of variable annuities increased company added a number of additional types of variable_annuity contracts to its product portfolio although there were certain differences among the variable_annuity contracts offered by company during the years involved the contracts shared the following product features these product features were also typical of variable_annuity contracts currently being sold by other insurance_companies separate_account in accordance with the insurance laws of state assets maintained in the separate_account are shielded from company’s general creditors and all investment returns from such assets must be credited to or charged against the benefits provided under the variable_annuity contracts apart from the company’s charges against the separate_account with respect to its mortality guarantees and investment management and administrative expenses the separate_account is registered with the securities_and_exchange_commission as a unit_investment_trust under the investment_company act of as amended the separate_account is divided into a number of subaccounts each of which corresponds to one of the investment options offered under the variable_annuity contracts the assets of each subaccount are invested in a company issues its variable_annuity contracts through a legally recognized tam-151556-03 particular insurance-dedicated mutual_fund most of the mutual funds used for this purpose are managed by y an unrelated investment_company the contractholder determines how the annuity premium or accumulated contract value is allocated among the different subaccounts of account a and may change these allocations from time to time when the contractholder directs that the annuity premium or accumulated contract value is allocated to a particular investment option the purchase payments are converted into accumulation units for the corresponding subaccount the number of accumulation units credited to the variable_annuity contract is determined by dividing the purchase payments allocated to the subaccount by the current value of an accumulation unit for that subaccount the accumulation value for the annuity_contract is the sum of the values of all of the accumulated units of the subaccounts in which the contract is invested reduced by certain contractual expense charges consisting of a mortality and expense charge an investment management fee an annual contract maintenance fee and certain other administration charges the contractholder assumes the investment risk associated with the separate_account assets as the value of the accumulation units credited to the variable_annuity contract varies based on the investment experience of the underlying mutual funds and company does not guarantee the investment performance of the separate_account assets company’s variable_annuity contracts contain certain permanent mortality-based guarantees including guaranteed annuitization values and minimum guaranteed death_benefits under the terms of the variable_annuity contracts on a select income date the contractholder may apply the accumulation value less incurred premium taxes if any to purchase one of several annuity payout options the earliest income date that can be selected varies from two to five years depending on the policy form if no income date is selected it will default to the later of the annuitant’ sec_85th birthday first day of first calendar_year after or years from the issue_date the annuity payout options include monthly annuity payments for life monthly payments with minimum guaranteed_payment periods as well as other options if no annuity option has been selected as of the income date the accumulation value will be paid out over a term certain of months the contractholder may elect to receive annuity payments as either a fixed annuity or a variable_annuity or a combination of two depending on the selected payout option if the contractholder selects a fixed annuity the dollar value of each fixed annuity_payment is determined in accordance with contractually guaranteed monthly payments which are based on the iam mortality_table and the minimum guaranteed_interest rate of ½ percent per year if the contractholder selects a variable_annuity payout the initial payments are determined by assuming that the accumulation units on which the annuity payments are based earn a percent rate of return but subsequent payments will vary depending on the actual investment returns of underlying subaccounts selected by the contractholder to fund the annuity payments although the dollar value of the payouts under the variable_annuity option will vary over time company assumes a mortality risk with respect to this payment option because company guarantees to make annuity payments based on a stated number of accumulation units over the contractholder’s actual life tam-151556-03 prior to the select income date company’s variable_annuity contracts provide a cash_surrender_value which may be accessed by the contractholder through a partial or full withdrawal withdrawals or surrenders result in a cancellation of accumulation units for withdrawals or surrenders in excess of a free partial withdrawal limit company may impose a surrender charge equal to a percentage of the requested withdrawal depending on the number of years the contract has been in force except for the first two years for which the variable_annuity contract is in force the scale of surrender charges provides that this charge is reduced by one percent at each policy anniversary and is eliminated entirely once the contract has been in force for a requisite number of years no surrender charges apply if the contractholder transfers funds among the available investment options guaranteed death_benefit generally equal to the greater of the net purchase payments or premiums less surrenders contributed by the contractholder or the contract’s net_surrender_value company incurs a mortality risk with respect to this benefit because at any time company’s potential liability with respect to minimum guaranteed death_benefits may exceed contract surrender values generally due to a decline in the market_value of the separate_account assets required to satisfy the minimum reserve requirements of the standard valuation law based on carvm the insurance laws of state incorporate the standard valuation law including the standard definition of carvm as follows company’s statutory_reserves for deferred variable_annuity contracts were company’s deferred variable_annuity contracts also provide for a minimum reserves according to the commissioners annuity reserve_valuation method for benefits under annuity_contracts excluding any disability and accidental death_benefits in such contracts shall be the greatest of the respective excesses of the present_value at the date of valuation of the future guaranteed benefits including guaranteed nonforfeiture benefits provided by such contracts at the end of each respective contract_year over the present_value at the date of valuation of any future valuation considerations derived from future gross considerations required by the terms of the contracts that become payable prior to the end of such respective contract_year the future guaranteed benefits shall be determined by using the mortality_table if any and the interest rate or rates specified in the contracts for determining guaranteed benefits the valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values for the years involved company held separate_account reserves for the deferred variable_annuity contracts equal to the aggregate cash surrender values of the tam-151556-03 underlying contracts beginning in year company also established an additional supplemental reserve in its general account to take into account the risk that a death would occur and company would have to pay a minimum guaranteed death_benefit that exceeded the current cash_surrender_value for the policy company labeled the additional reserve for minimum guaranteed death_benefits in exhibit of its annual_statement as computed using the cso mortality_table and an assumed interest rate of percent in year company obtained reinsurance for the net risk associated with the minimum guaranteed death_benefit provision of its deferred variable_annuity business so that an additional reserve for minimum guaranteed death_benefits was no longer carried in year or later years connection with its variable_annuity contracts company described the reserve basis used to calculated reserves for its variable_annuity contracts as follows in the actuarial memorandum filed with insurance regulators in state in the company currently maintains reserves for the policy as the greater of the contract generated cash_surrender_value or the carvm reserve this reserve is held in the separate_account in the event that poor investment results yielded a death_benefit materially in excess of its statutory reserve described above company would establish a term_insurance reserve in the general account for the excess despite this description of its reserve methodology in the actuarial memorandum company contends that it did not in fact calculate the separate_account reserves for its deferred_annuity contracts using the carvm reserve methodology and that such separate_account reserves exceeded the reserves that would have been determined if the carvm reserve methodology had actually been used in this regard company explains the relationship of its separate_account reserves and the reserves required by carvm as follows company did not hold carvm reserves for the separate_accounts company’s actuaries concluded that the cash_surrender_value reserves satisfied the minimum reserve requirements of the standard valuation law based on carvm the deferred variable_annuity contracts were specifically designed to ensure that the cash_surrender_value csv reserves would always exceed a carvm reserve this was accomplished by setting surrender charges in such a way that the present_value of every future benefit scenario using assumptions permissible under carvm that would yield the minimum reserve under the standard valuation law was always less than the csv tam-151556-03 although carvm reserves were never computed by company’s actuaries hypothetical carvm calculations were made to demonstrate mathematically that the csv reserves satisfied the standard valuation law company contracted with z an unrelated third party to administer company’s variable_annuity business maintain the necessary data bases and compile the current cash surrender values for the years involved company determined its separate_account reserves with respect to the deferred_annuity contracts based on information regarding the current aggregate cash surrender values on the underlying contracts furnished by z in following the adoption of actuarial xxxiv which prescribed specific standards for applying carvm to variable_annuity contracts with guaranteed minimum death_benefits company acquired the computer capability to calculate carvm reserves for its deferred variable_annuity business this was not the case however during the years involved in this advice request for the years involved company originally filed its returns on form 1120l as a life_insurance_company subject_to tax under part i of subchapter_l sec_801 et seq subsequently company filed amended returns for the years involved recomputing its taxable_income under the provisions of part ii of subchapter_l as a non-life insurance_company for purposes of determining insurance_company_taxable_income under sec_832 company included its separate_account reserves for deferred variable_annuity contracts as part of unearned premiums pursuant to the flush language of sec_832 which company labeled life_insurance_reserves included in unearned premiums under sec_832 for purposes of determining the amount of separate_account reserves included in unearned premiums company applied the rules of sec_807 but omitted making the adjustments required by sec_817 to the extent that such reserves had been increased during the taxable years involved as a result of realized and unrealized_appreciation in the value of the separate_account assets mandated by the reserve_ratio_test of sec_816 because more than percent of its total_reserves for the years involved were comprised of statutory_reserves for deferred variable_annuity contracts held in a separate_account which did not qualify as life_insurance_reserves under sec_816 although such reserves were required to be included in total_reserves under sec_816 law whose life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on noncancellable accident_and_health_insurance comprise more than percent of its total_reserves for purposes of the definition of a life_insurance sec_816 defines a life_insurance_company as an insurance_company on its amended returns company claimed that this change in tax status was sec_816 defines the term life_insurance_reserves as amounts sec_816 which provides a statutory definition of a life_insurance_company sec_816 provides that an insurance company’s total_reserves include tam-151556-03 company sec_816 provides that an insurance_company is any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies a which are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b which are set_aside to mature or liquidate whether by payment or reinsurance future unaccrued and contingent claims arising from life_insurance annuity or noncancellable accident_and_health_insurance contracts involving at the time with respect to which the reserve is computed life health or accident contingencies with exceptions not relevant here life_insurance_reserves must also be required_by_law sec_816 life_insurance_reserves unearned premiums and unpaid_losses whether or not ascertained not included in life_insurance_reserves and all other insurance_reserves_required_by_law was enacted as part of the comprehensive revision to the life_insurance_company tax provisions made by the tax_reform_act_of_1984 p l 1984_act although the 1984_act made a number of changes to the rules under sec_816 for determining whether or not an insurance_company is a life_insurance_company sec_816 continues the same percent reserve_ratio_test as found in former sec_801 in addition the definition of life_insurance_reserves in sec_816 is the same as that provided in former sec_801 in general where a provision from prior_law was carried over by the 1984_act congress intended the new provision to be interpreted in a manner consistent with the prior_law provision therefore the regulations rulings and case law under former sec_801 may provide interpretative guidance for purposes of determining whether company’s statutory_reserves for deferred variable_annuity contracts qualify as life_insurance_reserves under sec_816 and therefore whether or not company is a life_insurance_company under percent reserve_ratio_test under sec_816 see h_r rep no 98th cong 2d sess pt s prt no 98th cong 2d sess contracts qualify as life_insurance_reserves if they otherwise satisfy the requirements of what is now sec_816 reserves based on segregated_asset accounts sec_817 provides a number of special rules for variable_contracts with sec_1_801-4 provides in part that reserves for variable_annuity sec_817 provides that for purposes of determining the amount of any net tam-151556-03 decrease or net increase of reserves and other similar items during the taxable_year under sec_807 or b which is included in gross_income or allowed as a deduction in calculating life_insurance_company_taxable_income the year-end balance of the reserves with respect to any variable_contract shall be adjusted by subtracting from such reserve the sum of the amounts added from time to time during the taxable_year by reason of appreciation in value of assets whether or not the assets have been disposed of and by adding to such reserve the sum of the amounts subtracted from time to time during the taxable_year by reason of depreciation in value of assets whether or not the assets have been disposed of sec_817 further provides that the amount of the deduction allowed under sec_805 or with respect to claims and benefits accrued or the consideration with respect to assumption_reinsurance shall also be adjusted to the extent that the amount of these items is increased for the taxable_year by appreciation or depreciation not otherwise reflected as a reserve adjustment sec_817 requires life_insurance_companies that issue variable_contracts to separately account for various income exclusion deduction asset reserve and other liability items properly attributable to such variable_contracts sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 and in the case of an annuity_contract the amounts paid in or paid out must reflect the investment return and market_value of the segregated_asset_account sec_817 held with respect to variable_contracts satisfy the computational requirement of sec_816 to be treated as life_insurance_reserves the reflection of the investment return and market values of the segregated_asset_account will be considered an assumed rate of interest analysis reserves for deferred variable_annuity contracts consisting of reserves held in a separate_account based on the aggregate cash surrender values of the underlying contracts plus for certain years additional reserves held in company’s general account for minimum guaranteed death_benefits in excess of the amounts funded from the separate_account were amounts computed or estimated on the basis of recognized mortality or morbidity tables or assumed rates of interest for purposes of the definition the issue for which advice has been requested is whether company’s statutory sec_817 provides that for purposes of determining whether reserves tam-151556-03 of life_insurance_reserves under sec_816 and therefore whether company qualified as a life_insurance_company for federal_income_tax purposes under the percent reserve_ratio_test of sec_816 company takes the position that for purposes of determining whether its statutory_reserves for deferred variable_annuity contracts satisfy the requirements of sec_816 it is appropriate to test the separate_account reserves and the additional reserve held in the general account for minimum guaranteed death_benefits separately company then argues that the reserves held in the separate_account for its deferred variable_annuity contracts did not qualify as life_insurance_reserves under sec_816 because these reserves were determined by reference to the current cash surrender values of the underlying contracts and therefore were not amounts calculated on the basis of recognized mortality or morbidity tables and assumed interest rates as required by sec_816 although sec_817 provides that the reflection of the market_value and investment return of the segregated_asset_account will be treated as an assumed rate of interest for purposes of sec_816 company maintains that this special rule does not address the other requirements in sec_816 namely the requirement that the reserve be computed using a recognized mortality or morbidity table because the separate_account reserves were based on the current cash surrender values of the underlying contracts and were not calculated on a tabular basis company argues these separate_account reserves cannot be treated as qualified life_insurance_reserves under sec_816 the computational requirement in what is now sec_816 to mean that regardless of any mortality-based guarantees contained in the underlying contracts an insurance_company must actually compute its reserves for such contracts on a tabular basis using recognized mortality or morbidity tables and assumed interest rates in order for such reserves to qualify as life_insurance_reserves under sec_816 cf 897_f2d_599 1st cir as in unum company asserts that the actual computation of the reserves should be controlling for purposes of determining whether its separate_account reserves for deferred variable annuities qualify as life_insurance_reserves under sec_816 statutory_reserves for variable_annuity contracts in accordance with the commissioners reserve_valuation method carvm which provides the minimum reserve standard for annuity_contracts under standard valuation law in applying carvm it was necessary for company to consider the value of all of the future guaranteed benefits potentially available under the terms of the annuity_contracts including guaranteed nonforfeiture benefits guaranteed annuity benefits and guaranteed death_benefits thus even though company established its separate_account reserves by reference to the current cash surrender values the examination team argues that these reserves represent in this regard company points to recent court decisions which have interpreted the irs examination team takes the position that company calculated its tam-151556-03 amounts computed or estimated on the basis of recognized mortality tables and assumed rates of interest to the extent that in applying the carvm reserve methodology company had to make a comparative valuation of all of the guaranteed benefit streams potentially available under the terms of the contracts including mortality-based benefits such as guaranteed annuity benefits and guaranteed death_benefits company disputes the irs examination team’s allegation that its separate_account reserves were calculated in accordance with carvm in order to apply carvm to its deferred variable_annuity contracts company maintains that it would have been necessary to make a prospective valuation of each of the potential guaranteed benefits available under its deferred variable_annuity contracts using a two- step process in which each future guaranteed benefit stream would first would be projected using the mortality_table and interest rates specified in the contract and then converted to a present_value as of the valuation_date by discounting the projected benefits using the applicable valuation rate under the standard valuation law in contrast with the prospective calculations required by carvm company asserts that it determined its separate_account reserves based on the information regarding the current cash surrender values provided by z an independent administrative services company which did not have the computer capability to generate carvm reserves company also claims that if proper carvm calculations had been made for its deferred variable_annuity contracts the resulting reserves would have been lower than the liabilities that company actually reported on the separate_account annual_statement this office disagrees with company’s contentions that insofar company did not perform all of the calculations required by carvm in establishing its separate_account reserves but instead determined such reserves by reference to the current cash surrender values on the underlying annuity_contracts it necessarily follows that company’s separate_account reserves were not based on carvm and therefore did not involve amounts calculated on the basis of recognized mortality or morbidity tables and assumed interest rates as required by sec_816 in order for company’s statutory_reserves for deferred variable_annuity contracts to satisfy minimum state law reserve requirements company could not simply establish such reserves based on the current cash surrender values rather company first had to determine that the current cash surrender values were at least equal to the minimum formula reserves required for its deferred variable_annuity contracts under the standard valuation law that is the reserves required by carvm as discussed more fully below in making this determination company analyzed all of the guaranteed benefits provided by the variable_annuity contracts including guaranteed nonforfeiture benefits and guaranteed annuitization benefits in order to determine the extent to which the reserve required by carvm to fund those benefits was greater or less than the current cash surrender values company also considered the extent to which the current cash surrender values would cover the risks associated with the variable_annuity contract’s just as company necessarily had to compute or estimate a carvm reserve in tam-151556-03 minimum guaranteed death_benefit provision thus although company established statutory_reserves for its deferred variable_annuity contracts by reference to the current cash surrender values of the underlying contracts and for certain taxable years also established additional reserves in the general account for minimum guaranteed death_benefits in excess of the amounts that could be funded by its separate_account reserves this office believes that these statutory_reserves were calculated on the basis of recognized mortality tables and assumed rates of interest to the extent that in establishing its statutory_reserves company had to analyze the extent to which the current cash surrender values were equal to or less than the minimum formula reserves required under carvm to fund all of the future guaranteed benefits provided by the variable_annuity contracts order to determine the extent to which its statutory_reserves determined by reference to the current cash surrender values were at least equal to the minimum reserve standard under the standard valuation law required to fund all of guaranteed benefits potentially available under its deferred_annuity contracts company also relied on the carvm reserve methodology in order to hold statutory_reserves for its deferred_annuity contracts that were less than the carrying value of the separate_account assets and thereby to accrue surplus attributable to the separate_account that could be used to offset the strain resulting from the requirement to charge off the policy acquisition costs incurred with respect to its deferred variable_annuity business to preclude the recognition of surplus attributable to the separate_account because under both state law and the rules contained in sec_817 all of the investment_income and market appreciation or depreciation of the separate_account assets must be credited to or charged against the benefits provided under the variable_contracts based on such account other than certain contractual expense charges taken from the separate account’s investment earnings from time to time to cover the insurance company’s mortality guarantees investment management services and administrative expenses if a life_insurance_company calculates the minimum formula reserves for a variable_annuity contract based on carvm however the calculated reserve may be less than the carrying value of the separate_account assets this result occurs because in computing future guaranteed nonforfeiture values carvm generally permits future nonforfeiture values to be reduced by contractual surrender charges available to the insurer other than certain contingent surrender charges where the insurer waives such charges on transfers among investment options see actuarial guideline xiii therefore separate_account surplus may be generated through the use of the carvm reserve methodology since the valuation of future guaranteed nonforfeiture benefits under carvm takes into account available surrender charges thus resulting in a minimum formula reserve that is less than the current market_value of in general the accounting rules applicable to the variable_contracts would seem in this case company prepared its annual statements in accordance with this tam-151556-03 the separate_account assets in recognition of this potential surplus generated by the carvm reserve methodology the naic annual_statement used to record activity in the separate_account specifically requires that any surplus generated as the result of the insurance company’s reserve_method must be reported in the general account as an unsettled transfer from the separate_account thereby ensuring that as the contractual surrender charges diminish over time there are sufficient assets in the separate_account to cover the increase in the related reserve liability see national association of insurance commissioners accounting practices and procedure manual ip ed naic accounting guidance accruing surplus based on the difference between the carrying value of the separate_account assets and its statutory_reserves for the deferred variable_annuity contracts which was reported by the general account as an unsettled transfer from the separate_account because the underlying authority for this naic accounting treatment is based on an insurance company’s use of the carvm reserve methodology company’s accrual of surplus on its naic annual_statement based on this difference between the carrying value of the separate_account assets and the separate_account liabilities maintained for its deferred variable_annuity contracts demonstrates company’s reliance on the carvm reserve methodology even though company’s separate_account reserves were set equal to the current cash surrender values accordance with carvm because as a factual matter company established such reserves based on the current cash surrender values of the underlying contracts and therefore did not perform the separate calculations required by the carvm reserve methodology company’s submission acknowledges however that its actuary did perform hypothetical carvm calculations in order to demonstrate that its statutory_reserves satisfied the minimum reserve requirements of the standard valuation law annuity_contracts were not computed in accordance with carvm because it did not perform all of the calculations required by the carvm methodology is not persuasive while a literal application of carvm would seem to require an insurance_company to individually value each guaranteed benefit at each future duration actuaries have recognized that in applying carvm it is often possible to determine in advance which benefit stream will have the highest present_value thus eliminating the calculation of all but a few benefits see tullis and polkinghorn valuation of life_insurance liabilities 3d ed actuaries have also recognized that depending on the prospective interest guarantees and scale of surrender charges provided in a deferred_annuity_contract it is possible to design the contract such that its current cash_surrender_value will always exceed the carvm reserve see jay jaffe the application of the company’s argument that the separate_account reserves for its deferred variable company argues that its separate_account reserves were not calculated in carvm was adopted as the minimum reserve standard for annuity_contracts as tam-151556-03 commissioners annuity reserve_valuation method to fixed single premium deferred annuities in transactions of the society of actuaries xxxiv part of the amendments to the standard valuation law the development of carvm was spurred by the growing sales by the life_insurance industry of deferred_annuity contracts that had been designed to serve as cash accumulation vehicles through the crediting of current interest rates rather than to guarantee a stream of retirement income as a sales inducement for these products many life_insurance_companies began offering deferred_annuity contracts which guaranteed high rates of return for a number of future years provided the contracts remained in force and withdrawals were not taken in response to these product developments the carvm reserve methodology was introduced to ensure that life_insurance_companies maintained adequate reserves to fund any current and future_interest and annuitization guarantees provided by the deferred_annuity contracts one of the principles regarding the practical application of carvm to deferred_annuity contracts however is that it is often possible to exclude the valuation of future annuitization benefits from the calculation of the future benefit component of the reserve calculation more specifically if the annuity purchase rate guarantees are less favorable than the reserve_valuation interest rate and if the cash_surrender_value is used to purchase the annuity option at the time of election by the contractholder then the future annuitization benefits will never enter into the carvm calculation because the present_value of those future annuity payments will always be less than the cash_surrender_value at the date of annuitization tullis and polkinghorn valuation of life_insurance liabilities this principle clearly applied with respect to company’s deferred variable_annuity contracts although the calculation of the carvm reserve nominally requires that t he future guaranteed benefits shall be determined by using the mortality_table if any and the interest rate or rates specified in the contracts for determining guaranteed benefits company’s actuary recognized that such calculation would not affect the required statutory reserve as the value of the future annuitization benefits would always be less than the current cash_surrender_value thus in a memorandum discussing the impact of actuarial guideline xxxiii on company’s statutory_reserves for its deferred variable_annuity block of business company’s actuary wrote if we look at annuitizations we have guaranteed fixed payout rates which are priced at an interest rate of a and don’t guarantee any current rates will be used guideline allows us to discount these future payments at the spia valuation interest rate which is current b and further discount this to the current valuation_date at the deferred_annuity valuation interest rate if annuitization is assumed to occur in the future these calculations always tam-151556-03 produce a present_value that is significantly below the current cash_surrender_value when we apply the accumulation value to purchase the annuity we also guarantee a variable payout annuity with an assumed investment return of c but there are no guaranteed returns to project at if we project at a rate that is the discount rate less the asset based fees there is a constant spread of d between the projection rate and the discount rate again the present_value of these payments is less than the current cash_surrender_value therefore the cash_surrender_value is sufficient a second principle regarding the practical application of carvm to deferred annuities is that once the actuary has determined that the carvm reserve will be based on guaranteed nonforfeiture benefits it is often possible to determine the duration at which those guaranteed nonforfeiture benefits will have the greatest present_value in a seminal paper regarding the application of carvm to deferred annuities a leading actuary described this principle as follows for policies with surrender charges if the combined effect of the guaranteed_interest rate plus the reduction in the surrender charge exceeds the valuation interest rate for n years then the greatest present_value will occur by discounting the cash_value at the end of the nth contract_year if the combined effect of the guaranteed rate and the reduction of the surrender charge is sometimes greater and other times less than the valuation interest rate in an alternating fashion then it will be necessary to discount the cash_value at many points to find which has the greatest present_value when applying carvm to variable_annuity contracts the issue arises regarding jay jaffe the application of the commissioners annuity reserve_valuation method to fixed single premium deferred annuities in transactions of the society of actuaries xxxiv what interest rate to use when projecting a contract’s future guaranteed nonforfeiture benefits in the reserve calculation because variable_contracts do not guarantee an interest rate as such but instead provide nonforfeiture values based on the investment returns and market values of the specific groups of assets selected by the contractholder to support the contract with the contractholder assuming the related investment risk one of the primary objectives underlying the carvm reserve methodology however is to ensure that the insurance_company maintains adequate reserves to fund any prospective interest guarantees in excess of the valuation interest rate therefore as deferred variable_annuity contracts typically do not provide a future_interest guarantee an accepted method of applying carvm to a variable_annuity contract when calculating future guaranteed nonforfeiture benefits is to assume a guaranteed_interest rate equal to the valuation interest rate reduced by any contractual expense charges assessed against investment earnings credited to the contractholder such as the mortality and expense charge and other asset related charges see tullis tam-151556-03 and polkinghorn valuation of life_insurance liabilities if this assumption is used an actuary may design the variable_annuity contract such that the current cash_surrender_value will always exceed the carvm reserve by simply providing in the scale of surrender charges that the reduction of the surrender charge for any contract_year which operationally increases the interest rate to be credited to the contractholder’s nonforfeiture value for that year is not greater than the insurance company’s asset based charges for that year such that the effective_interest_rate used to project the future guaranteed nonforfeiture benefits never exceeds the valuation interest rate used to discount the future guaranteed nonforfetiure benefits to the valuation_date in this case although company did not perform a prospective calculation of future nonforfeiture benefits using the carvm methodology company was able to apply the above principles to determine that the present_value of the future nonforfeiture benefits provided by its deferred variable annuities would never exceed the current cash_surrender_value as company’s actuary explained in an internal memorandum for statutory valuation of company’s variable deferred_annuity the commissioners annuity reserve_valuation method carvm is prescribed this method mandates that we look at present values of future guaranteed benefits but variable products have no investment_income guarantees for carvm calculation purposes i have projected policyholder nonforfeiture benefits at an interest rate equal to the valuation rate less all contractual asset based charges as recommended in the valuation of life_insurance liabilities book by tullis and polkinghorn the maximum valuation interest rate for an annuity with cash settlement_options no future_interest guarantees a guaranteed duration of years or less and plan type c i sec_5 the contractual asset-based fees include a m e charge of e an administrative charge of f and investment management fees which vary by fund and calendar_year in the first half of these investment fees have ranged by fund from g to h with an average of about i these fees should never go below j unless renegotiated totalling all of the asset based fees gives us a k versus the valuation rate resulting in a guaranteed_interest rate of l with which to project policyholder benefits the attached chart represents the carvm calculations for a sample policy with a dollar_figure deposit it can be seen that the greatest present_value of benefits at any duration will be the current cash_surrender_value of the policy under these assumptions this is exactly what we intend to hold as the statutory reserve excluding any additional reserves required for the guaranteed death_benefit or other miscellaneous reserves tam-151556-03 company argues that its separate_account reserves for deferred variable_annuity contracts were not computed in accordance with carvm because such reserves exceeded the reserves that would be required by carvm to provide for future nonforfeiture benefits due to the manner in which guaranteed future_benefits are defined under carvm the calculated reserve at the end of any contract_year can never by less than the current cash_surrender_value as a theoretical matter however the carvm reserve methodology for valuing future guaranteed nonforfeiture benefits may produce a reserve that is less than the current cash_surrender_value if the valuation_date falls between policy anniversaries for example if the accumulation rate used to project guaranteed nonforfeiture values to the next policy anniversary date is less than the reserve_valuation rate discounting the accumulated nonforfeiture value back to the valuation_date using the higher valuation rate will produce a reserve that is less than the current cash_surrender_value as a practical matter however actuaries have recognized that if carvm results in a reserve which is less than the current cash_surrender_value it is necessary to modify the reserve calculation such that the calculated reserve equals the current cash_surrender_value this is because exhibit 8g of the life and health annual_statement requires that the total reserve held for an annuity_contract can never be less than its cash_surrender_value see jay jaffe the application of the commissioners annuity reserve_valuation method to fixed single premium deferred annuities and related discussion in transactions of the society of actuaries xxxiv tullis and polkinghorn valuation of life_insurance liabilities company established separate_account reserves based on the cash surrender values of the underlying variable_annuity contracts because company recognized that such cash surrender values exceeded the minimum formula reserves required by carvm to fund the guaranteed nonforfeiture and annuitization benefits provided by the contracts and because company recognized that minimum state law reserve requirements would not permit it to establish a reserve for a deferred variable_annuity contract that was less than its current cash_surrender_value accordingly even if the excess of the current cash_surrender_value over the reserves required by carvm were disregarded as an amount added to satisfy minimum state law reserve requirements and not an amount calculated on a tabular basis as required by sec_816 company’s separate_account reserves to the extent of the reserves required by carvm were amounts computed or estimated on the basis of recognized mortality tables and assumed interest rates because company could not establish such reserves based on the current cash surrender values without first determining that those cash surrender values were at least equal to the reserves required by carvm to fund the guaranteed nonforfeiture benefits and guaranteed annuitization benefits provided in the deferred variable_annuity contracts company contends that its separate_account reserves do not qualify as life tam-151556-03 insurance reserves under sec_816 based on the standard used by the first circuit in unum v united_states in unum the court held that the company’s liabilities for certain deposit administration contracts issued to pension plans to fund future retiree benefits were not life_insurance_reserves under the computational requirement of what is now sec_816 because the company did not actually calculate those contract liabilities using recognized mortality tables and assumed interest rates the court rejected the government’s position that solely because the deposit administration contracts contained permanent annuity purchase rate guarantees the liabilities recorded for the contracts should be viewed as life_insurance_reserves because they reflected amounts held with respect to a mortality risk rejecting that argument the court stated it cannot be however that the mere existence of a risk the precise measurement of which requires one to look at mortality tables can make the amount giving rise to the risk a life_insurance_reserve within the meaning of the code for one thing that is not what the code says the relevant provision sec_801 defines life_insurance_reserves solely in terms of how a company in fact computes a particular amount it refers to amounts which are computed or estimated on the basis of recognized mortality tables sec_801 it does not speak of amounts that might be or in principle could be or for greatest accuracy ought to be computed in that way f 2d pincite company contends that under the standard adopted by the first circuit in unum life_insurance_reserves under sec_816 only include those reserves that are in fact computed or estimated on the basis of recognized mortality tables with the result that its separate_account reserves would not so qualify because these amounts were based on the current cash surrender values rather than a tabular computation this office believes that company’s statutory_reserves for deferred variable_annuity contracts are clearly distinguishable from the deposit administration liabilities addressed in unum although deposit administration contracts may be drawn upon to purchase retirement annuities at guaranteed rates when employees retire in the future these contracts operate as unallocated deposit funds during the accumulation period as a result even though the insurance_company may assume a mortality risk with respect to the annuity purchase rate guarantee provided under a deposit_administration_contract it is difficult for an actuary to quantify this risk using a recognized mortality_table during the contract’s accumulation period because of the uncertainty regarding the number and timing of retirement annuities to be issued in the future as well as the mortality characteristics of the individuals receiving such annuities age at retirement sex etc given these measurement difficulties the insurance regulators in maine unum’s state of domicile did not require deposit_administration_contract liabilities to be calculated through reference to mortality tables also because the deposit the court in unum took note of a number of contractual differences between this office believes that the court’s analysis of the reserve computational issue in tam-151556-03 administration contracts were issued to qualified_pension plans these contracts were not subject_to carvm reserve requirements even though they contained permanent annuity purchase guarantees individual deferred_annuity contracts and deposit administration contracts which supported its conclusion that the taxpayer’s liabilities with respect to group pension_plan_contracts were not calculated in accordance with the requirements of what is now sec_816 due to these contractual differences the court observed that the taxpayer did not calculate its liability under its ‘deposit administration contracts’ in the way that companies normally calculate their liability under annuity_contracts f 2d pincite unum does not carry over when testing the qualification of company’s statutory_reserves for deferred_annuity contracts under sec_816 unlike the situation in unum company’s statutory_reserves for deferred variable_annuity contracts were required to comply with the minimum reserve standard provided by carvm which specifically mandates that t he future guaranteed benefits shall be determined by using the mortality_table if any and the interest rate or rates specified in such contracts for determining minimum guaranteed benefits therefore even if company’s statutory_reserves for deferred variable_annuity contracts bore a superficial resemblance to the deposit administration liabilities addressed in unum insofar as company established liabilities in the separate_account based on the current cash surrender values of the underlying contracts there was a fundamental difference in the measurement of those liabilities this is because in establishing its statutory_reserves for deferred variable_annuity contracts company was required to determine the extent to which the current cash surrender values were equal to or less than the minimum reserves required by carvm to fund all of the future guaranteed benefits provided by the contracts including annuitization benefits and guaranteed death_benefits therefore company’s statutory_reserves for deferred variable_annuity contracts to the extent of the reserves required by carvm were amounts computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and thus qualified as life_insurance_reserves under sec_816 caveats the subject of this request sec_6110 of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to the taxpayer that is
